Citation Nr: 0704368	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  92-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a gynecological 
disability.

Entitlement to service connection for 
neuroglycopenia/reactive hypoglycemia.

Entitlement to service connection for low back disability.

Entitlement to service connection for left knee disability.

Entitlement to service connection for left shoulder 
disability.

Entitlement to service connection for right shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1991 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  Thereafter, 
jurisdiction over the case was transferred to other RO's 
before being returned to Roanoke, Virginia RO.  When the case 
was most recently before the Board in December 2003, it was 
remanded for additional development.

The Board notes that although the veteran signed a VA Form 
21-22, appointing The American Legion as her representative 
in February 1998, the veteran submitted a letter in April 
2004 declaring that The American Legion was not her 
representative.  She also stated that she was represented by 
the Virginia Department of Veterans Affairs.  Historically, 
the Board notes that although the veteran was represented by 
the Virginia Department of Veterans Affairs at her hearing 
before the Board in 1991, she subsequently moved out of the 
state of Virginia, thus terminating such representation.  
Currently, she is unrepresented in this appeal.


REMAND

The veteran contends that service connection is warranted for 
a gynecological disability, neuroglycopenia/reactive 
hypoglycemia, low back disability, left knee disability, left 
shoulder disability, and right shoulder disability, because 
each disability was incurred during active service.

It is noted that the Board remanded all of the issues 
currently on appeal in December 1994 in order to afford the 
veteran VA examinations.  It is also noted that from that 
time until August 1999 the RO attempted to and did arrange 
several times for the veteran to be scheduled for these 
examinations.  However, the veteran failed to report to most 
of the scheduled examinations due to her travels.  It appears 
that the veteran did report for an orthopedic exam in June 
1998, but despite the RO's request, the examination report is 
not of record (only X-ray studies are in the claims folders).  
The veteran has made efforts to keep the RO abreast of her 
address changes over the years, and currently appears to be 
receiving mail via her mail forwarding address in Crystal 
River, Florida.  Therefore, there is no reason to believe 
that the veteran will not appear if new examinations are 
scheduled.  As such, new VA examinations are in order.

With regard to representation of the veteran, it is noted 
that although the she is currently unrepresented, there is 
indication in the claims folders that she does wish have 
representation.  Therefore, clarification regarding 
representation is in order.

Finally, the Board notes that a response to a records request 
from Walter Reed Medical Center states that the veteran's 
medical records were retired to the National Personnel 
Records Center (NPRC).  However, there is no indication that 
a request for such records was sent to NPRC.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should obtain 
clarification from the veteran concerning 
her desire for representation and respond 
appropriately to any clarification 
provided.

2.  The RO or the AMC should then contact 
NPRC in order to obtain the medical 
records which were retired there from 
Walter Reed Hospital.

3.  Thereafter, the RO or the AMC should 
schedule the veteran for an examination by 
a physician with the appropriate expertise 
in order to determine the nature and 
etiology of any currently present low back 
disability, left knee disability, left 
shoulder disability, and right shoulder 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present disability as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related to 
service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The veteran should also be scheduled 
for a gynecological examination by a 
physician with appropriate expertise in 
order to determine the nature and extent 
of any currently present gynecological 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the review of the claims 
folders, the examination results and sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present gynecological disability 
as to whether there is a 50 percent or 
better probability that the disability is 
etiologically related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and any appointed representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


